Title: From John Adams to James Moylan, 6 March 1780
From: Adams, John
To: Moylan, James


     
      Dear sir
      Paris Hotel de Valois Ruë de Richelieu March 6. 1780
     
     I have but this Moment received yours of the 28 Ultimo, and am much obligd to you and Captain Jones for undertaking, my little Commission, which will give you I believe more Trouble than a little to pick up a parcel of such little dittos.
     As to the Damask Table Cloths, omit them alltogether. As to the coloured Velvet I know nothing about it, you will therefore omit that Article too, which will be a just Punishment to P. B. A. for giving me such an unintelligible Article. As to the Delph and stone Ware, if the Ladies will give one the Commission to purchase such Things for them they ought to tell Us what and how much. No great Quantity could be meant I believe, if it was I would not think of sending it by such an opportunity. I would not encumber C. Jones with any such Lumber. I fancy a few Dozens of Plates for ordinary Use in a family is all that could be intended. It is best to omit it, altogether.
     I am, sir with much Esteem, your obliged, humbl sert.
    